DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III (sampling schemes of the driving signals) in the reply filed on 4/15/22 is acknowledged. Currently, claims 1-25 are pending, but claims 3-8, 15-20 and 22-24 are withdrawn and claims 1, 2, 9-14, 21 and 25 are examined as follows.
Drawings
The drawings filed 4/15/2022 are objected to because they raise issues of new matter. Please see under Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Input sensing and display device with sinusoidal driving signals with different frequencies”.

The amendment filed 4/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Par. 91: Changed FREQ3 to be the same as FREQ5, which was not part of the original disclosure and therefore is new matter. The Remarks filed 4/15/2022 also fail to point to any support for the amendment.
Par. 198: Changed LPF_Out2 to be output from the negative output terminal of the fully differential amplifier opposite the original disclosure which stated output from the positive output terminal. The drawing Fig. 6B does not show positive and negative outputs and the Remarks filed 4/15/2022 fail to point to any support for the amendment.
Par. 247: the added phrase “in the second section (i.e. second section different from the first section) does not find support in the original disclosure and the Remarks filed 4/15/22 fail to point to any support for the amendment.
Par. 268: the word “device” was changed for “element” in reference to Fig. 22 OLED.  This broadens the term to include more than LEDs and therefore it is considered new matter.
Par. 315: change the term “detection signal” for “sensing signal” without explicit support in the disclosure and the Remarks filed 4/15/22 fail to point to any support for the amendment, therefore the amendment is considered new matter.
Par. 339: broadens the organic layer from a list of material to an organic layer including the list of materials but the Remarks fail to point to any support for the amendment.
New Fig. 9A filed 4/15/2022 changed the delta value under column 72 from “0.087” to “0.088” without an explanation for the amendment and without clear support in the disclosure, therefore it’s considered new matter.
New Fig. 9B includes numerals II-II but there wasn’t an explanation for the change and no clear support in the disclosure, therefore it’s considered new matter.
New Fig. 21B change the location of the numerals I-I but it doesn’t appear to match original Fig. 22 where the two ends show NPXA.
Applicant is required to cancel the new matter in the reply to this Office Action or provide an explanation of inherent or explicit support for the amendments to the drawings and specification with an objection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “sensing unit” in claims 1, 2, 9, 21 and 25. “Sensing unit” maps to the input sensing circuit in par. 88 of the specification filed 4/15/22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhe et al. in US 2019/0339818 (hereinafter Rhe).

Regarding claim 1, Rhe discloses an input sensing device (Rhe’s par. 2: touch) comprising: 
an input sensing panel (Rhe’s Fig. 1 and par. 56: TSP) which includes driving electrodes (Rhe’s Fig. 30 and par. 280: X-TEL) and sensing electrodes (Rhe’s Fig. 30 and par. 280: Y-TEL); 
a driving signal generator (Rhe’s Fig. 1 and par. 56, 284: TDC in TSC including touch pads X-TP in Figs. 8, 30 per par. 142-143) which provides driving signals (Rhe’s Fig. 30 and par. 284: TDS) to the driving electrodes (Rhe’s Fig. 30 and par. 284: X-TEL), respectively (Rhe’s Fig. 30); and 
a sensing unit (112f: circuit per par. 88)(Rhe’s Fig. 1 and par. 56: TCTR in TSC including touch pads Y-TP in Figs. 8, 30 per par. 142-143) which receives sensing signals (Rhe’s par. 97, 271, 280: touch sensing signal) according to the driving signals (Rhe’s par. 97, 280, 284: touch driving signal TDS) from the sensing electrodes (Rhe’s Fig. 30 and par. 148, 271, 280: Y-TEL), and determines whether a touch is performed based on the sensing signals (Rhe’s par. 97), 
wherein each of the driving signals includes a sinusoidal wave (Rhe’s Fig. 30 and par. 272: sine wave TDS), and 
wherein frequencies of at least some of the driving signals are different from each other (Rhe’s Fig. 30 and par. 277, 284).

Regarding claim 2, Rhe discloses wherein the input sensing panel (Rhe’s Fig. 1: TSP) includes a first area (Rhe’s Fig. 30: see area for X-TEL-1) and a second area (Rhe’s Fig. 30: see area for X-TEL-6), 
wherein the first area (Rhe’s Fig. 30: see area for X-TEL-1) is farther from the driving signal generator or the sensing unit (Rhe’s Fig. 30: see X-TP or Y-TP which are the connection of the TSC of Fig. 1 per par. 142-143) than the second area (Rhe’s Fig. 30: see area for X-TEL-6) is from the driving signal generator or the sensing unit (Rhe’s Fig. 30: see X-TP or Y-TP), and 
wherein a first frequency of a first driving signal provided to the first area among the driving signals (Rhe’s Fig. 30 and par. 284: see TDS1 to X-TEL-1) is smaller than a second frequency of a second driving signal provided to the second area among the driving signals (Rhe’s Fig. 30 and par. 284: see TDS6 to X-TEL-6).

Regarding claim 21, Rhe discloses a display device (Rhe’s par. 2) comprising: 
a display panel (Rhe’s Fig. 1 and par. 55) including pixels (Rhe’s par. 55) which emit light (Rhe’s par. 60, 72) in unit of frame (Rhe’s par. 72); 
an input sensing panel as explained for claim 1.

Regarding claim 25, Rhe discloses an input sensing device (Rhe’s par. 2: touch) comprising: 
a sensing panel (Rhe’s Fig. 1 and par. 56: TSP) which includes first electrodes (Rhe’s Fig. 30 and par. 280: X-TEL) and second electrodes (Rhe’s Fig. 30 and par. 280: Y-TEL); 
a driver (Rhe’s Fig. 1 and par. 56, 284: TDC in TSC including touch pads X-TP in Figs. 8, 30 per par. 142-143) which provides driving signals (Rhe’s Fig. 30 and par. 284: TDS) to the first electrodes (Rhe’s Fig. 30 and par. 284: X-TEL), respectively (Rhe’s Fig. 30); and 
a sensing unit (112f: circuit per par. 88)(Rhe’s Fig. 1 and par. 56: TCTR in TSC including touch pads Y-TP in Figs. 8, 30 per par. 142-143) which receives sensing signals (Rhe’s par. 97, 271, 280: touch sensing signal) according to the driving signals (Rhe’s par. 97, 280, 284: touch driving signal TDS) from the second electrodes (Rhe’s Fig. 30 and par. 148, 271, 280: Y-TEL), 
wherein each of the driving signals includes a sinusoidal wave (Rhe’s Fig. 30 and par. 272: sine wave TDS), and 
wherein at least one of the driving signals has a first frequency (Rhe’s Fig. 30 and par. 284: e.g. TDS1), at least another one of the driving signals has a second frequency (Rhe’s Fig. 30 and par. 284: e.g. TDS6), and the first frequency and the second frequency are different from each other (Rhe’s Fig. 30 and par. 284).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe in view of Noguchi et al. in US 2019/0171316 (hereinafter Noguchi).

Regarding claim 9, Rhe fails to disclose wherein the sensing unit samples a first sensing signal according to the first driving signal N times during a reference time, and samples a second sensing signal according to the second driving signal N times during the reference time, and wherein N is an integer greater than four.
However, in the same field of endeavor of touch sensing, Noguchi discloses sampling a first sensing signal (Noguchi’s Figs. 21 and par. 64: see Vdet in the period synchronized with first block drive signal VcomB(k-1) ) according to a first driving signal (Noguchi’s Figs. 21 and par. 64: VcomB(k-1) ) N times (Noguchi’s Figs. 11, 28: three times for each pulse) during a reference time (Noguchi’s Figs. 11, 21 and par. 85: touch detection period Pt), and sampling a second sensing signal (Noguchi’s Figs. 21 and par. 64: see Vdet in the period synchronized with second block drive signal VcomB(k) ) according to a second driving signal (Noguchi’s Figs. 21 and par. 64: VcomB(k) ) N times during the reference time (Noguchi’s Figs. 11, 28: three times for each pulse), and wherein N is an integer greater than four (Noguchi’s Figs. 11, 21, 28: there are at least two pulses, thus there are at least six samples).
Therefore, it would have been obvious to one of ordinary skill in the art to use Noguchi’s teachings of multiple samples of the detection signal in synchronization with the driving signal (as taught by Noguchi) in Rhe’s device, in order to obtain the benefit of statistically analyzing sampling results which can suppress reduction of signal to noise ration due to variations in sampling results and therefore can increase accuracy of touch detection (Noguchi’s par. 113). 
By doing such combination, Rhe in view of Noguchi disclose:
wherein the sensing unit (Rhe’s Fig. 1: TCTR in TSC) samples a first sensing signal (Noguchi’s Figs. 21 and par. 64: see Vdet in the period synchronized with first block drive signal VcomB(k-1) ) according to the first driving signal (Noguchi’s Figs. 21 and par. 64: VcomB(k-1) which is equivalent to TDS1 in Rhe’s Fig. 30) N times (Noguchi’s Figs. 11, 28: three times for each pulse and there are eight pulses in TDS1 of Rhe’s Fig. 30) during a reference time (Noguchi’s Figs. 11, 21 and par. 85: touch detection period Pt. Note that the reference time can also be a number of pulses of signal TDS in Rhe’s Fig. 30, e.g. a period of the sine wave), and samples a second sensing signal (Noguchi’s Figs. 21 and par. 64: see Vdet in the period synchronized with second block drive signal VcomB(k) ) according to the second driving signal (Noguchi’s Figs. 21 and par. 64: VcomB(k) which is equivalent to TDS6 in Rhe’s Fig. 30) N times (Noguchi’s Figs. 11, 28: three times for each pulse and there are eight pulses in TDS6 of Rhe’s Fig. 30) during the reference time (Noguchi’s Figs. 11, 21 and par. 85: touch detection period Pt. Note that the reference time can also be a number of pulses of signal TDS in Rhe’s Fig. 30), and wherein N is an integer greater than four (Noguchi’s Figs. 11, 28: three samples per pulse and at least two pulses and there are eight pulses in TDS of Rhe’s Fig. 30, thus N=6 or N=24).

Regarding claim 11, Rhe in view of Noguchi disclose wherein the reference time (Noguchi’s Figs. 11, 21: Pt or a number of pulses of TDS in Rhe’s Fig. 30, e.g. one full period of the sine wave ) is smaller than (Rhe’s Fig. 30: when reference time is one full period of the sine wave, this is smaller than the whole TDS which has four periods [eight pulses]) or equal to a first period of the first driving signal (Noguchi’s Figs. 11, 21: equal when the reference time is Pt for application of Vcom).

Regarding claim 12, Rhe in view of Noguchi disclose wherein the reference time is smaller than half of the first period of the first driving signal (Rhe’s Fig. 30: when reference time is one full period of the sine wave, this is smaller than half TDS which has two periods [four pulses], note that a shown TDS has eight pulses), and 
wherein each of the sensing signals (Noguchi’s Figs. 21 and par. 64: see Vdet) according to the first driving signal (Noguchi’s Figs. 21 and par. 64: VcomB(k-1) which is equivalent to TDS1 in Rhe’s Fig. 30) has a maximum value during the reference time (Noguchi’s Figs. 11, 28 and par. 109: see R1, F1, R2, F2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rhe in view of Noguchi as applied above, in further view of Kim et al. in US 2019/0079631 (hereinafter Kim).
Rhe in view of Noguchi fail to disclose wherein a first sensing value generated by sampling the first sensing signal during the reference time is greater than a second sensing value generated by sampling the second sensing signal during the reference time, and 
wherein attenuation of the first driving signal and the first sensing signal is compensated by a difference between the first sensing value and the second sensing value.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe in view of Noguchi as applied above, in further view of Fujiyoshi in US 2019/0384457 (hereinafter Fujiyoshi).

Regarding claim 13, Rhe in view of Noguchi fail to disclose wherein amplitudes of the driving signals are different from each other.
However, in the same field of endeavor of touch sensing, Fujiyoshi discloses wherein amplitudes of the driving signals are different from each other (Fujiyoshi’s Figs. 6, 11 and par. 80: see V2 with amplitude VH and V2 with amplitude VD to different X electrodes). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amplitudes of the driving signals in Rhe in view of Noguchi’s device (Rhe’s Fig. 30: TDS1 vs. TDS6 which are equivalent to V2(X1) and V2 (X2-Xn) in Fujiyoshi’s Fig. 6) in order to obtain the benefit of increasing sensitivity (Fujiyoshi’s par. 14, 18).

Regarding claim 14, Rhe in view of Noguchi and Fujiyoshi disclose wherein an amplitude of at least one of the driving signals is variable (Fujiyoshi’s Fig. 7: see V2 with amplitude VH to X1 and Fig. 11: see V2 with amplitude VD to X1, both equivalent to TDS1 in Rhe’s Fig. 30), and 
each of the driving signals (Rhe’s Fig. 30: see TDS1-TDS6) has a maximum amplitude during the reference time (Noguchi’s Figs. 11, 21 and par. 85: touch detection period Pt. Note that the reference time can also be a number of pulses of signal TDS in Rhe’s Fig. 30, e.g. a period of the sine wave).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art fails to disclose ALL limitations of claims 1+2+9 in addition to “wherein a first sensing value generated by sampling the first sensing signal during the reference time is greater than a second sensing value generated by sampling the second sensing signal during the reference time, and wherein attenuation of the first driving signal and the first sensing signal is compensated by a difference between the first sensing value and the second sensing value”.
The closest prior art to Rhe and Noguchi fail to disclose these features.
Kravets et al. in US 2019/0079634 Fig. 11 discloses measuring a first signal from a channel, measuring a second signal from another channel, and using the difference to obtain a touch data component, but the first signal and the second signals are from stacked-up layers (Fig. 2) and not as required for claim 1, nor Kravets disclose the sampling and reference time as necessary for claim 9, or the frequency differences of claims 1+2.
Kim et al. in US 2019/0079631 Fig. 7 discloses differential processing to prevent deterioration of the SNR due to attenuation (par. 173) but fails to disclose the limitations of claims 1+2+9+10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jun et al. in US 2019/0204944 Figs. 11-12 related to varying the frequency of the driving signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621